                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

BILLY PATTON                                                          CIVIL ACTION

VERSUS                                                                NO. 16-10-JWD-EWD

DARRYL VANNOY, ET AL.

                                     CONSOLIDATED WITH

BILLY PATTON                                                          CIVIL ACTION

VERSUS                                                                NO. 16-40-JWD-EWD

DARRYL VANNOY

                                             RULING

       Before the Court is a Motion for Extension of Time to file Notice of Appeal to the U.S.

Fifth Circuit Court of Appeal filed by Petitioner. (R. Doc. 21).

       Motions for extension of time to file notices of appeal are governed by Rule 4(a)(5) of the

Federal Rules of Appellate Procedure. Pursuant to this Rule, “[t]he district court may extend the

time to file a notice of appeal if” the appealing party (1) moves for the extension “no later than 30

days after the time prescribed ... expires” and (2) “shows excusable neglect or good cause.” See

Fed. R. App. P. 4(a)(5)(A). The determination of “excusable neglect” is “‘at bottom an equitable

one, taking account all of the relevant circumstances surrounding the party's omission.’” Halicki

v. Louisiana Casino Cruises, Inc., 151 F.3d 465, 468 (5th Cir. 1998) (quoting Pioneer Investment

Services Co. v. Brunswick Associates Ltd. Partnership, 507 U.S. 380, 395 (1993)), cert. denied,

526 U.S. 1005 (1999). “‘These include ... the danger of prejudice ..., the length of the delay and its

potential impact on judicial proceedings, the reason for the delay, including whether it was within
the reasonable control of the movant, and whether the movant acted in good faith.’” Id. (quoting

Pioneer, 507 U.S. at 395).

          Under the circumstances herein, especially considering the fact that the filing fee for appeal

was received in a timely fashion and the apparent technical errors that occurred for which

Petitioner was not at fault, the Court finds it equitable to grant an extension of time to Petitioner

to file his notice of appeal. Accordingly,

          IT IS ORDERED that Petitioner’s Motion (R. Doc. 21) is GRANTED. Petitioner shall

file his Notice of Appeal within ten days of this Ruling.

          IT IS FURTHER ORDERED that Petitioner’s April 29, 2019 payment to the Clerk of

Court for the Middle District of Louisiana in the amount of five-hundred and five dollars ($505.00)

be deemed good and sufficient for his future filing of a Notice of Appeal in the above-captioned

matter.

          Signed in Baton Rouge, Louisiana, on May 30, 2019.



                                                             S
                                                    JUDGE JOHN W. deGRAVELLES
                                                    UNITED STATES DISTRICT COURT
                                                    MIDDLE DISTRICT OF LOUISIANA
